DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Crouch (Reg. No. 34806) on Monday, March 7, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
For claim 3:
In lines 25-29, amend to “flash point at all;”

For claim 7:
In line 1, amend to “wherein said quasi-solid cathode”

For claim 8:
In line 2, amend to “volume of [[a]] the conductive”

For claim 9:
In line 2, amend to “volume of [[a]] the conductive”

Claims 18-19: CANCELLED.
Claim 21: CANCELLED.

Allowable Subject Matter
Claims 1-11, 16-17, and 22-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method of preparing an alkali metal-sulfur surface having a quasi-solid electrode comprising: comprising combining a cathode active material, a deformable quasi-solid electrolyte, and a conductive additive, wherein the cathode active material contains a sulfur-containing material, wherein the conductive additive contains conductive filaments and -6 S/cm, wherein said alkali-metal sulfur cell is a sodium-ion sulfur cell and the anode contains a specific anode active material; is allowable over the prior art.
Claims 1, 3, and 4 recite similar but different language, but are all allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Chu (US 5,523,179), Chiang et al. (US 2014/0170524), He et al. (US 2015/0024121), and Liu et al. (US 2012/0088154).
Chu discloses a sulfur battery where the “cells can be in a solid-state or gel state form” (abstract), and “solid-state and gel-state positive electrodes…can be used” (C6/L16-20); thereby teaching a quasi-solid positive electrode/cathode. The cathode has PEO (an ionically conducting polymer) (C5/L11), conductive materials (C5/L15-25), mixed with a solvent and salt, and it’s all uniformly mixed (C10/L58-60). While Chu teaches that the conductive material can include carbon black, or others (C5/L15-25), Chu does not teach that the conductive materials are a 
Chiang discloses a semi-solid electrode (anode or cathode) in a battery.  The cathode can include conductive materials, including carbon black or CNT among others ([0040]). The semi-solid electrode can include a liquid electrolyte to make the electrode flowable ([0015]) The carbon in the electrode has a networked carbon effect within the electrode ([0022]), and the resulting cathode mixture has an electronic conductivity of about 10-6 S/cm ([0085]). However, Chiang teaches a lithium battery ([0011]), and does not disclose either a sodium or a sulfur battery.
He discloses a separator-electrolyte layer for a lithium battery, comprising providing a porous separator, providing a quasi-solid electrolyte containing a lithium salt dissolved in a first liquid solvent, and coating or impregnating the separator with the electrolyte (abstract). The electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20C, a flash point at least 20C higher than a flash point of the first liquid solvent alone, a flash point higher than 150C, or no detectable flash point (abstract). However, He discloses the limitations with regards to a lithium battery and for a separator/electrolyte layer.
Liu teaches a lithium-sulfur battery having a cathode of a graphene-sulfur nanocomposite (abstract). The graphene-sulfur nanocomposite can be coated with a polymer 
In conclusion, the best combination of references is Chu in view of Chiang, He, and Liu. While Chu teaches a sodium-sulfur battery having a gel-state positive electrode (quasi-solid), Chu does not disclose the conductive filaments, 3D conductive network, the specific ion-conducting polymers, and the specific anode active materials. While Chiang discloses conductive filaments in a semi-solid electrode, Chiang teaches the electrode is for a lithium battery, and also uses a liquid electrolyte without the specific polymer or alkali salt/polymer concentration; therefore it is unclear whether the combination could result in the remaining claimed features (i.e. concentration of alkali salt/polymer concentration). Further, He teaches using a quasi-solid electrolyte using a lithium salt dissolved in a solvent with the claimed parameters, however He teaches the electrolyte as part of an electrolyte/separator system, therefore it is unclear whether this teaching can be applied with an electrode, as well as in combination if Chiang which mentions a flowable electrode. While teaching Nafion and PEO as suitable polymers in a cathode, Liu does not teach these polymers in a sodium battery, and also does not disclose the specific polymers for claim 4. Therefore, considering the totality of the prior art, the prior art does not render obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725